SENTENCIA
Ángel Luis Morales Santiago manejaba un vehículo jeep por un abrupto y estrecho camino municipal de un barrio de Bayamón. Le acompañaban cuatro personas. Al bajar una cuesta demasiado empinada, el jeep se quedó sin frenos. Desarrolló una mayor velocidad. La cuesta termi-naba en una curva e inmediatamente comenzaba un trecho recto y llano con barrancos a cada lado.
El conductor pudo maniobrar hábilmente en la cuesta, pero al tomar la curva se aproximó demasiado a su mar-*543gen izquierdo y el terreno cedió. El jeep se precipitó por el barranco. Uno de los pasajeros murió en el acto.
La viuda y herederos del causante, entre los cuales se hallaba el propio conductor del jeep accidentado, deman-daron al Municipio de Bayamón y a su compañía asegura-dora. Visto el caso en sus méritos, el tribunal de instancia declaró con lugar la demanda y condenó a los demandados a satisfacer a los demandantes la suma total de $62,400 por los daños y perjuicios sufridos. A la aseguradora codemandada la condenó a pagar $1,500 para honorarios de abogado, más las costas e intereses.
Accedimos a revisar.
Los recurrentes impugnan la determinación del tribunal de instancia en cuanto a cuál fue la causa próxima del accidente que dio margen a la acción radicada. Estamos convencidos de que, efectivamente, el tribunal de instancia se equivocó.
El accidente ocurrió en un camino vecinal que a la fecha de los hechos era de tierra y piedra en las alturas de Bayamón. Es uno de tantos caminos de nuestra ruralía que se internan por los lugares más escarpados y difíciles. Jamás fueron pensados para el tránsito vehicular y sí para la marcha a pie y a caballo. Es un camino tortuoso, de difí-ciles pendientes y escoltado en grandes trechos por ba-rrancos de mucha profundidad. No tiene rótulos de pre-caución ni vallas protectoras. No se trata de una carretera en la acepción común y corriente que dicho término tiene en Puerto Rico. Se trata más bien de caminos que dan acceso a los vecinos de cierta área y no a vías principales de comunicación.
El perito presentado por los demandantes, que para la fecha del accidente era el Director del Departamento de Obras Públicas del Municipio de Bayamón, expresó que el municipio le daba mantenimiento al camino con una bri-gada asignada a esa área. En ocasiones se rellenaban los hoyos con tierra y piedra. A pesar de que el camino era *544sumamente estrecho (tres metros), no podía ser ampliado porque la condición natural de ese camino en particular no lo permite, pues no hay espacio a ninguno de los lados.
El tribunal de instancia determinó que el accidente ocurrió luego de que el jeep hubiera salido de la cuesta y comenzara a transitar por el llano. El testimonio del conductor-demandante fue que el accidente ocurrió a los cuatro o cinco pies de la curva. La curva está al finalizar la cuesta y comenzar el llano. Es en ese lugar que el jeep se vuelca. Concluyó el tribunal que el accidente se debió a que una faja de terreno de aproximadamente treinta pul-gadas de ancho y seis pies de largo cedió “bajo el peso de la goma izquierda delantera del jeep”. El tribunal excluyó el defecto en los frenos del jeep como la causa inmediata del accidente y, por el contrario, expresó lo siguiente:
La causa próxima del accidente fue el desprendimiento del borde del camino. El conductor del jeep demostró una pericia extraordinaria en el manejo del mismo y no hubiese ocurrido el accidente de no haberse desprendido el terreno. El Tribunal concluye que la pericia demostrada por el conductor manejando el jeep por la cuesta, sin frenos, era de tal naturaleza que lo capacitaba a manejar dicho jeep por el camino recto, sin que ocurriera en este sitio accidente de clase alguno [sic], excepto por el desprendimiento del terreno.
La prueba que tuvo ante sí el tribunal sentenciador no sostiene esa determinación. La evidencia establece que al bajar una cuesta sumamente empinada el vehículo ocu-pado por cinco personas se queda sin frenos, desarrollando como es natural una gran velocidad. El accidente ocurrió según declaró el conductor, que es demandante, a cuatro o cinco pies de la curva y la curva está donde finaliza la cuesta y comienza el llano. Es conveniente apuntar que en su testimonio el conductor, a la pregunta de su abogado, manifiesta:
Lie. Lacomba: En este sitio en particular donde usted se fue es estrecho o recto?
*545Testigo: Sí, pero como vengo descontrolado es difícil tirar de un lado hacia otro, pero yo tenía el vehículo casi controlado.
No hay duda de que al quedarse sin frenos, el jeep desarrolló tal velocidad que hizo que el conductor perdiera el total dominio del volante y que, en consecuencia, se arrimara de tal forma a la orilla que el terreno cediera y el jeep se precipitara por el barranco.
Es norma reiterada que para poder imponer responsa-bilidad civil por daños y perjuicios es necesario que exista un nexo causal entre el evento culposo y el daño sufrido. Valle v. Amer. Inter. Ins. Co., 108 D.P.R. 692, 698 (1979). Como dijimos en Valle “la relación causal puede inte-rrumpirse (causa interveniens) por la irrupción de un tercero interviniente, pero en tal caso la inmisión de su acto debe ser consciente, intencional o antijurídica”.
El desprendimiento del terreno no puede considerarse como causa interventora. La causa eficiente del daño fue la conducción de un vehículo sin freno por un lugar empi-nado y estrecho como lo es el lugar en que ocurrió el acci-dente. Hemos resuelto que el dueño y operador de un ve-hículo de motor responde de los daños que ocasione por el estado defectuoso de los frenos, Jarabo v. Ramírez de Arellano, 93 D.P.R. 709 (1966), u otros defectos mecánicos, Rivera v. Rivera Rodríguez, 98 D.P.R. 940 (1970) (sistema de dirección servoguía), y Pérez v. Santiago, 56 D.P.R. 763 (1940) (falta de iluminación suficiente). Véase, también, J. Santos Briz, La Responsabilidad Civil-Derecho Sustantivo y Derecho Procesal, Madrid, Ed. Montecorvo, 1977, pág. 463 (el fallo de la dirección o de los frenos no puede con-siderarse fuerza mayor).
Se revoca la sentencia recurrida.
Así lo pronunció y manda el Tribunal y certifica el Secretario.
El Juez Asociado Señor Irizarry Yunqué emitió voto disidente al cual se une el Juez Asociado Señor Rigau.
*546—0-